REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 21, the recitation of a releasably secured fork runner secured to a downward extending portion of an elongated member or fork, said runner having a pallet engaging surface with a friction coefficient factor lower than the downward extending portion of the elongated member, in combination with the rest of the recited structure defines over the prior art.  The reference of Lantz et al. ‘082 does appear to show a fork runner 42 in fig. 6, but fails to disclose a friction coefficient of either member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618